Citation Nr: 0838590	
Decision Date: 11/07/08    Archive Date: 11/18/08	

DOCKET NO.  07-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1973 to July 
1976.  There was no combat service, and the veteran's 
occupational specialty was radio repair.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was first diagnosed for hepatitis C in 2006, 
some 30 years after he was separated from active military 
service, and a preponderance of the competent and objective 
evidence on file is against a finding that he incurred 
hepatitis C as a result of any incident, injury, disease or 
exposure of active military service many years earlier.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in December 2006, 
prior to the issuance of the rating decision now on appeal 
from May 2007.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf and advised he submit any relevant evidence in his 
possession.  Additionally, this notice specifically informed 
him of risk factors for hepatitis C and asked that he provide 
any evidence showing they were applicable in his case.  The 
veteran was provided a VA examination with record review, and 
the record was again reviewed by this same physician with the 
production of opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  All known available evidence has been collected 
for review, including the service medical records, and all 
private medical records documenting the veteran's initial 
diagnosis of hepatitis C and other problems.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran filed his claim for service connection 
for hepatitis C in October 2006, some 30 years after he was 
separated from military service.  In written statements, the 
veteran has argued his belief that hepatitis C resulted from 
his receipt of tattoos during service, or his immunization 
via air injection guns during service, or treatment for a 
hematoma of a toenail during service.  The veteran has also 
argued that these are his greatest risk factors for hepatitis 
C, and that he has little to no risk factors for this virus 
subsequent to service.

The service medical records do not contain any complaints, 
findings, treatment or diagnosis for hepatitis, or any signs 
and symptoms consistent with an initial hepatitis infection, 
or any chronic gastrointestinal complaints.  Examinations for 
both enlistment and separation noted no tattoos.  The 
separation examination from service noted no abnormalities 
consistent with hepatitis, and noted that the endocrine 
system was normal.  These records also do not confirm that 
the veteran received immunizations through the use of an air 
injector gun.

Private treatment records from 2006 revealed that the veteran 
had complaints of chronic hypogastric abdominal pain for a 
period of five years and testing resulted in a diagnosis of 
hepatitis C.  Liver biopsy revealed a grade III fibrosis with 
hepatitis.  These records include a statement that the 
veteran had "a significant history of drug use in the past 
including LSD and speed."  In October 2006, a liver biopsy 
showed mild hepatitis activity with grade II to III fibrosis, 
without cirrhosis.

In April 2007, the veteran was provided a VA examination 
which included a review of the claims folder.  There was no 
history of hospitalization or surgery, trauma, neoplasm, 
hemodialysis, sharing toothbrushes, intravenous drug use, 
high risk sexual practices, body piercing, sharing shaving 
razors, organ transplants or blood transfusion.  There was a 
past history of alcohol use and nasal cocaine remotely.  The 
veteran also reported being tattooed during service and using 
intranasal cocaine after service.  The veteran's usual 
occupation was an electrical technician. 

The physician was requested to provide an opinion as to the 
likelihood of that currently diagnosed hepatitis C was 
attributable to incidents of service.  He wrote that he 
reviewed the claims file and specifically noted that both 
entrance and exit examinations did not indicate any tattoos.  
However, the veteran brought pictures where tattoos were 
noted on the chest and left arm and indicated that these were 
obtained during service in 1972 and 1973.  The doctor wrote 
that hepatitis C was predominantly transmitted by means of 
percutaneous exposure to infected blood.  In developed 
countries, most new infections were related to intravenous 
drug abuse.  The screening of blood donors for hepatitis C 
antibodies since 1990 had decreased the risk of transfusion 
associated hepatitis C significantly, although the veteran 
claimed to have never received a transfusion.  Hepatitis C 
may also be transmitted by means of acupuncture, tattooing 
and sharing razors, and needle stick injuries in the health 
care setting.  Additionally, "high-risk" sexual activity was 
a causal risk factor.  No risk factors were identified in 
approximately 10 percent of cases.  The physician wrote that 
upon reviewing the evidence on file it would be pure 
speculation to opine whether or not tattoos received many 
years earlier resulted in the veteran's more recent diagnosis 
of hepatitis C.  As an aside, the Board has reviewed the 
Xerox copies of photographs submitted by the veteran and they 
do appear to have been taken during military service and do 
confirm tattoos of the chest and left arm.

In August 2007, the veteran's claims folder was referred back 
to the same physician who conducted earlier examination for 
additional information.  It was again noted that the veteran 
appeared to have had tattoos during service.  The physician 
also noted that private medical records documented a 
significant history of drug use in the past, including LSD 
and speed, and the veteran had admitted to using intranasal 
cocaine at the time of earlier (post-service) VA examination.  
There had never been blood splashes or blood transfusion.  
The doctor referred to a VA Fast Letter 04-13 which provided 
that there was a lack of scientific evidence to document 
transmission of hepatitis C with air gun injectors, although 
it was biologically plausible.  The doctor further referred 
to a publication of the Center for Disease Control which 
indicated that although there was an association between 
tattooing and hepatitis C infection in very selected 
populations, it was not actually known if these results could 
be generalized to the whole population.  Any percutaneous 
exposure had the potential for transferring infectious blood 
and potentially transmitting blood borne pathogens.  However, 
no data existed in the United States indicating that person 
with exposure to tattooing alone were at increased risk for 
hepatitis C.  For example, during the previous 20 years, less 
than one percent of persons with newly acquired hepatitis C 
reported to the CDC sentinel surveillance system gave a 
history of being tattooed.  Having noted that there was 
relatively little scientific evidence supporting a high 
incidence rate of hepatitis to either tattoos or air gun 
injectors, he concluded that it would be pure speculation to 
opine whether current hepatitis C was attributable to these 
factors decades earlier during service.  Concerning the 
toenail issue, it appeared that the veteran had a subungal 
hematoma that was released in some unknown manner, likely a 
small hole drilled into the nail to release blood under 
pressure.  The physician was not aware of any method of 
hepatitis transmission via subungal hematoma release.  He 
felt it unlikely that the toenail procedure caused the 
veteran's hepatitis C.

In August 2007, the veteran submitted a letter from a private 
physician with Gastroenterology Lincoln Endoscopy Specialties 
PC.  This physician wrote that his office treated the 
veteran's hepatitis C, and that he felt his current disease 
was "as likely as not" the result of being tattooed while 
serving in the military.

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for hepatitis C.  The veteran is shown to have been first 
diagnosed for hepatitis C in 2006, some 30 years after he was 
separated from service.  The private treatment records 
including this diagnosis consistently noted a five-year 
history of epigastric or gastrointestinal distress, which 
certainly might indicate symptoms from hepatitis C 
preexisting the formal diagnosis by at least some five years.  
There is certainly no evidence during service of hepatitis of 
any type or any signs or symptoms consistent with an initial 
hepatitis infection, or any chronic gastrointestinal 
symptoms.  The veteran's occupational specialty during 
service was radio repair, and he did not serve in the medical 
field nor is there any additional evidence showing that he 
may have routinely been exposed to the blood of others.  

Although the veteran argues that his hepatitis C must be 
attributable to tattoos during service, or to air gun 
injection immunizations during service, or to a small 
surgical intervention to relieve a hematoma beneath the 
toenail, this is, in essence, pure speculation as to the 
actual cause or onset of the veteran's hepatitis C.

The veteran was provided a VA examination by a physician who 
reviewed all of the objective evidence on file and who 
provided a significant discussion of all potential risk 
factors, including those known applicable to the veteran.  It 
was pointed out that empirical studies showed that while air 
gun injections could biologically result in a cross 
contamination hepatitis infection, there was almost no 
empirical data supporting this as a routine cause for 
infection.  It was further noted that although tattooing was 
commonly recognized as a possible means for hepatitis 
infection, empirical studies actually showed an extremely low 
infection rate via this cause.  The VA physician specifically 
ruled out any possibility for hepatitis C infection for the 
surgical intervention for the toenail hematoma during 
service.  The only objective medical evidence submitted by 
the veteran was a two-sentence statement from a physician who 
did not say he treated the veteran, only that he worked at 
the office which provided the veteran treatment for hepatitis 
C.  He wrote a conclusion that the veteran's current disease 
was as likely as not the result of being tattooed while 
serving in the military, but he failed to provide any reasons 
and bases or explanation for this conclusion.  In the absence 
of any clear explanation for the conclusion, the Board can 
only find this statement to be purely speculative in nature.  
This conclusion is supported by the two separate clinical 
opinions provided by the VA examiner in this appeal, each of 
which concluded that it would be entirely speculative to 
opine whether or not the veteran's current hepatitis C 
diagnosis originated from incidents of service, including 
tattoos or air gun injection immunizations.

The fact that a medical professional determines that it would 
be purely speculative to state whether tattoos resulted in a 
diagnosis of hepatitis 30 years later does not equate to an 
equipoise of evidence.  Purely from a statistical possibility 
standpoint, the Board notes that the veteran had active 
military service from 1973 to 1976, and was not diagnosed 
with hepatitis C until 2006, some 30 years later.  That means 
that the veteran had a three-year window to have incurred 
hepatitis C during service, and a 30-year window to have 
incurred hepatitis C following service separation.  Although 
an analysis of risk factors for hepatitis C is an important 
tool in analyzing onset and causation of the disease, it is 
noteworthy that at least 10 percent of hepatitis C cases have 
no known association to any known risk factors.  Even 
assuming without conceding that the five-year history of 
gastrointestinal symptoms preceding the formal diagnosis of 
hepatitis C in 2006 means that the veteran actually had 
active hepatitis in or around the year 2000, this would still 
be well over 20 years after he was separated from service.  
Although the veteran denied use of IV drugs following service 
separation, he did positively endorse a remote use of 
alcohol, intranasal cocaine and "a significant history of 
drug use in the past including LSD and speed."  Intranasal 
cocaine use carries with it the distinct possibility of 
shared straws or other implements for inhalation of powdered 
cocaine, and chronic drug use is certainly a medically 
recognized risk factor for hepatitis C.  The evidence both 
for and against a conclusion that the veteran's hepatitis C 
is attributable to incidents of service is not in relative 
equipoise.  The actual causal origin for the veteran's 
infection with hepatitis C is unknown, and the evidence 
supporting a conclusion that it is attributable to tattoos or 
air gun injectors during service is purely speculative in 
nature and does not arise to a level of equipoise or better.  


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


